Opinion issued August 7, 2003  
 






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00771-CV
____________

IN RE JAMES T. BOGIA, III, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, James T. Bogia, III, requests that this Court compel respondent, the
Honorable Belinda Hill, (1) to dismiss his appointed counsel and appoint other counsel
to represent him in the direct appeal of cause number 895930, pending in this Court
in cause number 01-02-00950-CR. (2)  Relator complains that he is dissatisfied with his
present counsel.  We deny the petition.
	A trial court has no duty to search for counsel agreeable to an indigent
defendant.  Buntion v. Harmon, 827 S.W.2d 945, 949 (Tex. Crim. App. 1992); Solis
v. State, 792 S.W.2d 95, 100 (Tex. Crim. App. 1990).  Therefore, because the trial
court was well within the proper exercise of its discretion in denying relator's request
for other counsel, mandamus is not an available remedy.  See Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).
	The petition for writ of mandamus is denied.
	All pending motions are denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Hanks.
1.    	Judge Hill is the elected judge of the 230th District Court of Harris County.
2.    	The present status of the direct appeal is that appellant's brief has been filed,
and the State's brief is due.